Exhibit 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 31, 2013

among

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

ON SEMICONDUCTOR CORPORATION

the LENDERS party hereto

and

SUMITOMO MITSUI BANKING CORPORATION

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article 1 Drawdown; Interest

     1   

Article 2 Loan Repayment

     2   

Article 3 Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Voluntary
Prepayment; Mandatory Prepayment; Taxes

     3   

Article 4 Representations and Warranties

     8   

Article 5 The Borrower Covenants

     10   

Article 6 Events of Default

     11   

Article 7 Continuing Guarantee

     13   

Article 8 No Set-off

     13   

Article 9 The Administrative Agent

     13   

Article 10 Notices

     15   

Article 11 Confidentiality

     16   

Article 12 Successors and Assigns

     17   

Article 13 Expenses

     20   

Article 14 Governing Law

     20   

Article 15 Resolution of Dispute

     20   

Article 16 Miscellaneous

     21   

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT, dated as of January 31, 2013 (this
“Agreement”), among SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (“Borrower”), ON
SEMICONDUCTOR CORPORATION (“Borrower Parent”), the LENDERS from time to time
party hereto by execution of this Agreement as a Lender or pursuant to the
provisions of Article 12(b)(v) (the “Lenders”) and SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent (the “Administrative Agent”). Each of the
Borrower, the Borrower Parent, the Lenders, and the Administrative Agent in this
Agreement may be referred to as a “Party” in the singular, or the “Parties”,
collectively. Capitalized terms used herein but not otherwise defined in Article
1 through Article 16 are set forth on Schedule II.

WITNESSETH: THAT

WHEREAS, SANYO ELECTRIC CO., LTD (“SANYO”) made a loan (such loan and, on and
after the date hereof with respect to any Lender, its respective portion of such
loan, the “Loan”) to Borrower pursuant to a Loan Agreement, dated as of
January 1, 2011 (the “Original Loan Agreement”);

WHEREAS, pursuant to the Original Loan Agreement, Borrower Parent guaranteed the
Borrower’s repayment obligations under the Original Loan Agreement;

WHEREAS, SUMITOMO MITSUI BANKING CORPORATION purchased all of SANYO’s rights
under the Original Loan Agreement including the Loan; and

WHEREAS, the Parties hereto desire to amend and restate the Original Loan
Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual agreements hereinafter stated, the Parties hereto agree to amend and
restate the Original Loan Agreement in its entirety as follows:

Article 1 Drawdown; Interest

(a) As of the date hereof, the outstanding principal amount of the Loan is
$302,011,860.86 and the outstanding principal amount for each Lender is set
forth on Schedule I.

(b) The Borrower shall pay interest on the Loan on each interest payment date
(each, an “Interest Payment Date”) as set out in the loan payment schedule
attached hereto as Exhibit A (the “Loan Payment Schedule”) for the relevant
interest period (the “Interest Period”) beginning on and including January 1,
2011 (the “Drawdown Date”) (for the first such Interest Period) or beginning on
and including the immediately prior Interest Payment Date and ending on but
excluding such Interest Payment Date, at a floating rate per annum equal to the
sum of three (3)-month U.S. Dollar London Interbank Offered Rate (“LIBOR”)
appearing on Reuters Screen LIBOR 01 two (2) Business Days prior to the
beginning of the applicable Interest Period (each such date, an “Interest Rate
Setting Date”) plus a spread of one hundred seventy five (175) basis points
(1.75%) per annum (“Interest Rate”). For each Interest Period, the applicable
Interest Rate shall be reasonably determined by the Administrative Agent on each
of the Interest Rate Setting Dates as set out in Exhibit A and shall be
communicated to the Borrower and each Lender by the Administrative Agent on such
date. LIBOR shall mean the three (3)-month

 

1



--------------------------------------------------------------------------------

LIBOR at approximately 11:00 a.m. (London Time) on the Interest Rate Setting
Date. In the event that such rate or screen page from Reuters is not available
for any reason, the applicable LIBOR shall be determined by reference to the
LIBOR of the immediately preceding Business Day or, if Reuters Screen LIBOR 01
is not generally available, then by reference to the LIBOR determined by another
reputable source selected by the Administrative Agent in its reasonable
discretion.

(c) All payments for interest pursuant to this Article 1 shall be computed on
the basis of a 360-day year for the actual days elapsed. Any calculation that
would result in a payment that includes a fraction of less than one cent shall
be rounded to the nearest cent. In the event that any Interest Payment Date is
not a Business Day, then such Interest Period and the corresponding Interest
Payment Date shall be extended to the next succeeding Business Day. For purposes
of this Agreement, “Business Day” means any day other than (i) a Saturday or
Sunday or (ii) a day on which banking institutions are authorized or required by
law to be closed in the State of New York or, as used in Interest Rate Setting
Date, London.

(d) Interest shall be payable on each Interest Payment Date in arrears computed
based on the outstanding balance of the Loan, with payments to commence on
April 1, 2011.

(e) If the Administrative Agent notifies the Borrower in writing (a “Payment
Default Notice”) that it has failed to make payment when due of any sum
hereunder whether at the stated maturity, by acceleration or otherwise, then:

(i) interest shall accrue on the amount of such defaulted payment at the Default
Rate (as defined below) from and after the date of such Payment Default Notice
to but excluding the date that such defaulted payment is repaid in full; and

(ii) if the Borrower has failed to cure such payment default no later than the
date (the “Payment Default Date”) that is five (5) Business Days after its
receipt of the Payment Default Notice, then the Borrower shall pay the Default
Rate on the entire principal amount outstanding under the Loan, payable from and
after the Payment Default Date to but excluding the date that such defaulted
payment is repaid in full (upon which date the Interest Rate on the Loan shall
resume to be the Interest Rate otherwise applicable to the Loan, as provided in
Article 1(b)).

As used herein, the “Default Rate” shall mean a rate of interest equal to the
Interest Rate otherwise applicable to the Loan as provided in Article 1(b), plus
three percent (3.00%) per annum. The Default Rate payable by the Borrower under
this Article 1(e) shall be payable in addition to any principal, interest
(without duplication of interest payable by reference to the Default Rate
hereunder) and other amounts that may be due and payable under this Agreement.

Article 2 Loan Repayment

(a) The Borrower shall fully pay the Loan within seven (7) years from and after
the Drawdown Date. Subject to Article 3, the Loan shall be repaid over twenty
seven (27) equal quarterly principal installments of NINE MILLION, FOUR HUNDRED
THIRTY-SEVEN THOUSAND, EIGHT HUNDRED AND SEVENTY U.S. DOLLARS and sixty-five
cents (US$ 9,437,870.65), with the balance of ONE HUNDRED TWENTY-TWO MILLION,
SIX HUNDRED NINETY-TWO THOUSAND, THREE HUNDRED AND EIGHTEEN U.S.

 

2



--------------------------------------------------------------------------------

DOLLARS and fifty-one cents (US$ 122,692,318.51) (the “Final Payment”) to be
repaid on January 2, 2018 (the “Maturity Date”). Each such quarterly principal
installment shall be payable on the applicable loan repayment date (the “Loan
Repayment Date”) as set forth in the Loan Repayment Schedule.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Article 2 shall be conclusive of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Article 3 Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Voluntary
Prepayment; Mandatory Prepayment; Taxes

(a) The Borrower shall have the option, on any Interest Payment Date after the
date hereof to prepay the Loan, in full or in part, subject to the following
terms and conditions:

(i) The Borrower shall give to the Administrative Agent written notice of the
proposed prepayment (the “First Prepayment Notice”) not less than ten (10) days
prior to the date on which the Loan is proposed to be prepaid, which First
Prepayment Notice shall state the amount proposed to be prepaid and the proposed
prepayment date. The actual amount of the prepayment and the actual date of
prepayment (the “Prepayment Date”) shall be confirmed (or modified) in a written
notice delivered by the Borrower to the Administrative Agent (the “Confirming
Prepayment Notice”) not less than five (5) Business Days prior to the Prepayment
Date stated in the Confirming Prepayment Notice. The Confirming Prepayment
Notice may not be revoked or modified.

(ii) The amount payable in respect of each prepayment shall be the full or
partial outstanding principal amount of the Loan stated in the Confirming
Prepayment Notice plus any accrued but unpaid interest up to but excluding the
Prepayment Date.

(iii) The additional conditions for each partial prepayment are: (y) the minimum
principal amount to be prepaid shall be TEN MILLION U.S. DOLLARS
(US$10,000,000.00); and (z) the principal of each prepayment shall be applied
against the quarterly principal installments of the Loan and the Final Payment
in the inverse order of their scheduled due dates as set out herein and in the
Loan Payment Schedule (i.e., each prepayment shall be applied first against the
Final Payment and then against each quarterly principal installment set out in
the Loan Payment Schedule, in inverse order).

 

3



--------------------------------------------------------------------------------

(iv) Promptly following receipt of the First Prepayment Notice and the
Confirming Prepayment Notice, the Administrative Agent shall advise the Lenders
of the contents thereof. Each prepayment of a Loan shall be applied ratably to
the Loans.

(b) Within ten (10) Business Days following any Change of Control, the Borrower
shall deliver to the Administrative Agent either (i) an irrevocable notice
specifying a proposed prepayment date, which date shall be no later than
forty-five (45) days from the date of the occurrence of the Change of Control,
in which case the Borrower shall repay the Loan, together with any unpaid
interest up to but excluding the prepayment date, in full on or before the
proposed prepayment date or (ii) an irrevocable notice describing the
transaction or transactions that constitute the Change of Control and offering
to repurchase the Loan (through Borrower or its designee) on the date specified
in such notice, which date shall be no later than forty-five (45) days from the
date of the occurrence of the Change of Control, in which case, the
Administrative Agent shall deliver such notice to the Lenders, and, if any
Lenders have accepted such repurchase offer, the Borrower or such designee shall
repurchase the Loan from such Lender, at a price in cash equal to the
outstanding principal amount thereof together with interest on the principal
amount up to but not including the date of such repurchase, and such Lender
shall sell the Loan and transfer all related loan documents to the Borrower or
such designee upon receipt of such purchase price. In the event that the
Borrower (itself or through its designee) offers to repurchase the Loan pursuant
to the foregoing clause (ii) and the Lender does not accept such offer, then the
Loan held by such Lender shall remain in place in accordance with the terms
hereof.

(c) “Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the U.S. Securities Exchange Act of 1934 of the U.S., as amended, and
the rules of the U.S. Securities and Exchange Commission (the “SEC”) thereunder
as in effect on the date hereof) of equity interests representing more than 50%
of either the aggregate ordinary voting power or the aggregate equity value of
the Borrower Parent and (ii) delisting of the Borrower Parent’s common shares
from Nasdaq Stock Market.

(d) [Intentionally Omitted.]

(e) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or otherwise) prior to 12:00 noon, New
York City time on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made in dollars and to the Administrative
Agent at its offices at 277 Park Avenue, New York, New York 10172, except that
payments pursuant to Article 3(b) shall be made directly to the persons entitled
thereto. The Administrative Agent shall distribute any such payments in the same
currency received by it to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

 

4



--------------------------------------------------------------------------------

(f) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied first towards payment of
interest and fees then due hereunder, ratably among the Lenders entitled thereto
in accordance with the amounts of interest and fees then due to such Lenders
with any remainder applied in respect of outstanding principal on the Loans
ratably among the Lenders entitled thereto.

(g) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loan or resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loan and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). “Subsidiary”
shall mean any subsidiary of the Borrower Parent other than the Borrower.
Without limiting the generality of the definition of the term “subsidiary”, it
is understood and agreed that each of (1) ON Semiconductor Czech Republic,
s.r.o., legal successor, a corporation existing under the laws of the Czech
Republic, (2) ON Semiconductor Slovakia a.s. (formerly known as Slovakia
Electronic Industries, a.s.), a corporation existing under the laws of Slovakia
and (3) Leshan-Phoenix Semiconductor Co., Ltd., an entity existing under the
laws of the People’s Republic of China, is a subsidiary of the Borrower Parent
as of the date hereof.

(h) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(i) the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the

 

5



--------------------------------------------------------------------------------

quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(i) Taxes.

(i) Withholding of Taxes. Each payment by Borrower Parent or the Borrower under
any Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant governmental authority in accordance
with applicable law.

(ii) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant governmental authority in accordance with applicable
law.

(iii) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, Borrower Parent or the Borrower for any Taxes attributable
to such Lender that are paid or payable by the Administrative Agent or Borrower
Parent or the Borrower (as applicable) in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. The indemnity under this Article 3(i)(iii) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(iv) Status of Lenders.

 

  (1)

Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Article 3(i)(iv)(2)(a) through (e) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially

 

6



--------------------------------------------------------------------------------

  prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Article 3(i)(iv). If
any form or certification previously delivered pursuant to this Article 3(i)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within ten (10) days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

  (2) Without limiting the generality of the foregoing, if the Borrower is a
U.S. person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

 

  (a) in the case of a Lender that is a U.S. person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

 

  (b) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (c) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

  (d)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form prescribed by the Administrative
Agent (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign

 

7



--------------------------------------------------------------------------------

  corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting
a trade or business in the United States with which the relevant interest
payments are effectively connected;

 

  (e) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (a), (b), (c), (d) and (f) of this paragraph Article
3(i)(iv)(2) that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or

 

  (f) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

  (3) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.

Article 4 Representations and Warranties

Each of the Borrower and the Borrower Parent (as applicable) represents and
warrants solely as to itself to the Administrative Agent, for itself and for the
benefit of each Lender, as of the Drawdown Date, as follows:

(a) Organization and Good Standing. The Borrower is a limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The Borrower Parent is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

 

8



--------------------------------------------------------------------------------

(b) Authority; Binding Nature of Agreements. Each of the Borrower and the
Borrower Parent has all requisite corporate power and authority to execute and
deliver this Agreement and to carry out the provisions of this Agreement. The
execution, delivery and performance by the Borrower and the Borrower Parent of
this Agreement have been approved by all requisite action on the part of the
Borrower. This Agreement has been duly and validly executed and delivered by the
Borrower and the Borrower Parent. This Agreement constitutes the legal, valid
and binding obligation of the Borrower and the Borrower Parent, enforceable
against the Borrower and the Borrower Parent in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equitable principles related to or limiting
creditors’ rights generally and by general principles of equity.

(c) No Conflicts; Required Consents. The execution, delivery and performance of
this Agreement do not and will not (with or without notice or lapse of time):

(i) violate or result in any breach of (v) any of the provisions of the laws
applicable to the Borrower or the Borrower Parent; (w) the organizational
documents of the Borrower or the Borrower Parent; (x) any resolutions adopted by
the member of the Borrower or the stockholders or board of directors or
committees of the Borrower Parent; (y) any of the terms or requirements of any
material governmental approval held by the Borrower or the Borrower Parent or
that otherwise relates to the Borrower’s or the Borrower Parent’s business; or
(z) any provision of a material contract to which the Borrower or the Borrower
Parent is a party;

(ii) give any governmental authority or other person or entity the right to
(x) challenge the Loan or any other guaranty thereof; (y) exercise any remedy or
obtain any relief under any applicable law or any order to which the Borrower,
the Borrower Parent or any of their respective assets is subject; or (z) declare
a default of, exercise any remedy under, accelerate the performance of, cancel,
terminate or modify any material contract to which the Borrower or the Borrower
Parent is a party; or

(iii) except for applicable requirements, if any, under any antitrust law,
require the Borrower or the Borrower Parent to obtain any consent or make or
deliver any filing or notice to a governmental authority that has not so been
made or delivered by the Borrower or the Borrower Parent.

(d) Proceedings. There are no proceedings pending or, to the Borrower’s and the
Borrower Parent’s knowledge, threatened against or affecting the Borrower or the
Borrower Parent (i) challenging or seeking to restrain, delay or prohibit the
Loan or any other transactions contemplated hereby or (ii) preventing the
Borrower or the Borrower Parent from performing their respective obligations
under this Agreement.

(e) SEC Filings; Financial Statements.

(i) The Borrower Parent has delivered or made available to the Administrative
Agent accurate and complete copies of all registration statements, proxy
statements and other statements, reports, schedules, forms and other documents
filed by the Borrower Parent with the SEC during the period beginning on
January 1, 2009 and continuing through the Drawdown Date), and all amendments
thereto (the “SEC Documents”). To the Borrower’s and the

 

9



--------------------------------------------------------------------------------

Borrower Parent’s knowledge, as of the time it was filed with the SEC (or, if
amended or superseded by a filing prior to the Drawdown Date, then on the date
of such filing): (x) each of the SEC Documents complied in all material respects
with the applicable requirements of the U.S. Securities Act of 1933, as amended
(the “Securities Act”) or the U.S. Securities Exchange Act of 1934, as amended
(as the case may be); and (y) none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(ii) The financial statements (including any related notes) contained in the SEC
Documents: (x) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto; (y) were prepared in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods covered (except as may be
indicated in the notes to such financial statements and except that the
unaudited financial statements may not contain footnotes) and (z) fairly present
the consolidated financial position of the Borrower Parent and its consolidated
subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of the Borrower Parent and its consolidated
subsidiaries for the periods covered thereby.

(iii) Except as disclosed in the SEC Documents, to the Borrower’s and the
Borrower Parent’s knowledge, as of the Drawdown Date, there were no material
matters relating to the Borrower or the Borrower Parent that would have a
Material Adverse Effect.

Article 5 The Borrower Covenants

Until the principal of and interest on the Loan shall have been paid in full,
each of the Borrower and the Borrower Parent, as to itself only, covenants and
agrees with the Administrative Agent, for itself and for the benefit of each
Lender, that:

(a) Notice of Events of Default. The Borrower shall notify the Administrative
Agent promptly upon learning of any Event of Default (as defined in Article 6
below).

(b) Maintenance of Properties. The Borrower and the Borrower Parent shall keep
and maintain all tangible property material to the conduct of its business,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted.

(c) Insurance. The Borrower, either directly or through the Borrower Parent,
shall maintain, with financially sound and reputable insurance companies
insurance in such amounts and against such risks as are customarily maintained
by companies of established repute engaged in the same or similar businesses.

(d) Books and Records; Discussion Rights. Solely for the purpose of determining
compliance with this Agreement, the Borrower shall (i) keep proper books of
record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to this Agreement, (ii) permit
any representatives designated by the Administrative Agent, upon reasonable
prior written notice, to discuss the financial condition of the Borrower and the
Borrower Parent with its officers and independent accountants, all at such
reasonable times during normal business hours as may be reasonably requested;
provided, however, that (1)

 

10



--------------------------------------------------------------------------------

as long as no Event of Default shall have occurred and be continuing, only two
such requests pursuant to this clause (ii) (which shall be made by the
Administrative Agent) may be made in any calendar year, with the exception of
informal telephonic or email requests, which informal telephonic or email
requests shall be made by the Administrative Agent and may be made no more than
twice in any calendar quarter and (2) the information that may be obtained from
the Borrower and the Borrower Parent pursuant to this Article 5(d) shall only
include information that is or would be included in the SEC Documents and
reasonable explanations thereof.

(e) Compliance with Laws and Agreement. The Borrower and the Borrower Parent
shall comply with all laws, rules, regulations and orders of any governmental
authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower and the Borrower Parent shall comply
with the obligations set out in this Agreement.

Article 6 Events of Default

If any one of the following events (“Event of Default”) shall have occurred,
then at any time thereafter, if any such event shall then be continuing, and not
remedied during the cure period (where it is provided for in this Agreement),
the Borrower’s obligations to the Lenders shall, upon the Administrative Agent’s
written notice to the Borrower (or in the case of clause (d) below,
automatically without any notice) become immediately due and payable.

(a) Payment Default. The Borrower or the Borrower Parent fails to pay (i) any
principal of the Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise,
and such failure continues unremedied for a period of five (5) Business Days
after notice from the Administrative Agent or (ii) any interest on the Loan
payable under this Agreement, when and as the same shall become due and payable,
and such failure to pay interest or such other amount continues unremedied for a
period of five (5) Business Days after notice from the Administrative Agent;

(b) Misrepresentation Default. Any representation or warranty made by or on
behalf of the Borrower or the Borrower Parent under this Agreement shall be
found to be incorrect in any material respect when made; provided, however, that
such untrue representation or warranty shall not be an Event of Default:

(i) if the incorrect nature of any representation or warranty set forth in
Article 4(a), (b), (c) or (d) hereof is capable of being cured or corrected and
the Borrower or the Borrower Parent, as applicable, cures such incorrect
representation or warranty within forty-five (45) days after the earlier of
(y) written notice from the Administrative Agent or (z) the Borrower’s or the
Borrower Parent’s knowledge of the incorrect nature of such representation or
warranty; or

(ii) if the false nature of any representation or warranty made herein has not
resulted in a Material Adverse Effect;

(c) Other Provisions Default. The Borrower or the Borrower Parent fails to
perform or comply with any term or obligation contained in this Agreement and,
only in the case of failure to perform or comply with any term or obligation
other than Article 5(a) and Article 3(b), any such failure, violation, or
non-compliance is not remediable or if remediable, continues

 

11



--------------------------------------------------------------------------------

unremedied for a period of forty five (45) days from the date after written
notice thereof shall have been given by the Administrative Agent to the Borrower
or the Borrower Parent; provided that the Borrower or the Borrower Parent, as
applicable, shall have up to an additional thirty (30) days to remedy such
failure if (i) such failure cannot reasonably be cured within such forty-five
(45) day period, (ii) the Borrower or the Borrower Parent has commenced to cure
such failure within such forty-five (45)-day period and thereafter cures such
failure within such additional thirty (30) day period and (iii) no Material
Adverse Effect is reasonably likely to occur as a result of the Borrower or the
Borrower Parent having the additional thirty (30) day period to cure such
failure;

(d) Insolvency Default. The Borrower or the Borrower Parent becomes insolvent or
unable to pay its debts when due or commits or permits any act of bankruptcy,
which act shall include (i) the filing of a petition in any bankruptcy,
reorganization, winding up or liquidation of the Borrower or the Borrower
Parent, or any other proceeding analogous in purpose and effect; provided,
however, that in case the foregoing petition is filed by any other party, other
than the Borrower or the Borrower Parent, such event shall only be an Event of
Default if such petition is consented to, or not objected to, by the Borrower or
the Borrower Parent, or continues undismissed for sixty (60) consecutive days or
a final order or decree of any court approving or ordering any of the foregoing
is entered, (ii) the making of an assignment by the Borrower or the Borrower
Parent for the benefit of its creditors, (iii) the admission in writing by the
Borrower or the Borrower Parent of its inability to pay its debts (iv) the entry
of any final order or judgment of any court, tribunal or administrative agency,
in each case, having appropriate jurisdiction confirming the bankruptcy or
insolvency of the Borrower or the Borrower Parent or approving any
reorganization, winding up or liquidation of the Borrower or the Borrower Parent
or (v) the filing of an application for the appointment of a receiver,
liquidator, assignee or trustee of the Borrower or the Borrower Parent or a
substantial part of its property or assets or a substantial part of its capital
stock or to assume custody or control of the Borrower or the Borrower Parent or
the ordering of its dissolution, winding-up or liquidation of its affairs;

(e) Cross Default. The Borrower or the Borrower Parent (i) fails to pay an
indebtedness when due and, where applicable, within any applicable grace period
or (ii) defaults beyond the period of grace, if any, under any agreement of
indebtedness, which default is not waived by the holders of such indebtedness,
and as a result of either (i) or (ii), the holders of such indebtedness
accelerate the scheduled maturity thereof or demand in writing that such
defaulted payment be immediately paid; provided that this clause (e) shall not
apply if the aggregate amount of such indebtedness is equal to or less than
$30,000,000 (or its equivalence in another currency); or

(f) Closure Default. Cessation of the entire business of the Borrower or the
Borrower Parent.

If an Event of Default shall have occurred, then at any time thereafter, if any
such event shall then be continuing, and not remedied during any applicable cure
period (where it is provided for in this Agreement), the Administrative Agent
may at its election, and at the request of the Required Lenders shall, (i) by
written notice to the Borrower, to declare the entire outstanding Loan amount to
be immediately due and payable, and the Loan shall thereupon become immediately
due and payable (or in the case of clause (d) above, automatically); and
(ii) after accelerating the Loan, to exercise any and all remedies available to
the Administrative Agent under applicable law. The Events of Default in clauses
(a), (d), (e) and (f) are “Significant Defaults.”

 

12



--------------------------------------------------------------------------------

All monies realized and received by the Administrative Agent in the exercise of
its rights, powers and remedies hereunder shall be applied by the Administrative
Agent and distributed to the Lenders as specified in this Agreement and shall be
applied by each Lender, to the extent permitted, to the payment of the Loan.

Article 7 Continuing Guarantee

The Borrower Parent hereby absolutely and unconditionally, jointly and
severally, guarantees, as a guaranty of payment and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, or upon acceleration, of any and all of the payment obligations,
whether for principal, interest, damages or otherwise, of the Borrower, arising
under this Agreement (this “Guaranty”). This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the obligations or
any instrument or agreement evidencing any obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the obligations which might
otherwise constitute a defense to the obligations of the Borrower Parent under
this Guaranty (other than the defense of payment), and the Borrower Parent
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing (other than the defense of
payment). This Guaranty is a continuing and irrevocable guaranty of all payment
obligations now or hereafter existing under this Agreement and shall remain in
full force and effect until all principal, interest and other amounts payable to
the Lenders under this Agreement are indefeasibly paid in full in cash.

Article 8 No Set-off

In no event shall the Borrower or the Borrower Parent be entitled to set-off any
obligation due to it against any obligation owed by it pursuant to the this
Agreement.

Article 9 The Administrative Agent

9.1 Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

9.2 Sumitomo Mitsui Banking Corporation serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower
Parent or the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

9.3 The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of

 

13



--------------------------------------------------------------------------------

whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Article 16(d)) and (c) except as expressly set forth in this
Agreement, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower Parent or the Borrower or any of the Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Article 16(d)) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Borrower Parent
or the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with this Agreement, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4 The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower Parent), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.5 The Administrative Agent may perform any and all of its duties and exercise
its rights and powers through its Related Parties (defined below). The
exculpatory provisions of the preceding paragraphs shall apply to any specified
person, such person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such person and such person’s Affiliates (the
“Related Parties”) of the Administrative Agent.

9.6 Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor with the approval
of the Borrower (such approval not to be unreasonably withheld or delayed;
provided that no such approval shall be required if a Significant Default has
occurred and is continuing). If no successor shall have been so appointed by the
Required Lenders (and, if required, approved by the Borrower) and shall have
accepted such appointment

 

14



--------------------------------------------------------------------------------

within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York which has assets of not less than $500,000,000 and
has a certificate of deposit, short-term deposit or commercial paper rating of
at least A-1+ by Standard & Poor’s, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees, if any, payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. For clarity, it
is hereby acknowledged and agreed that Borrower is not required to pay any fees
of Administrative Agent. After the Administrative Agent’s resignation hereunder,
the provisions of this Article 9 shall continue in effect for the benefit of
such retiring Administrative Agent and its respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent.

9.7 Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder.

9.8 The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) be authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

Article 10 Notices

(a) All notices, requests, demands and other communications hereunder shall be
either (i) delivered in person; (ii) sent by international courier service or
other express commercial delivery service; or (iii) sent by facsimile with
confirmation of receipt, and, in each case, addressed as follows:

If to the Administrative Agent:

SUMITOMO MITSUI BANKING CORPORATION

277 Park Avenue

New York, NY 10172

Attn: Agency Services

Fax: +1-212-224-4391

 

15



--------------------------------------------------------------------------------

If to any Lender, to such Lender’s address and fax number set forth on Schedule
I

If to the Borrower:

SEMICONDUCTOR COMPONENTS INDUSTRIES LLC

5005 E. McDowell Road

Phoenix, AZ 85008 U.S.A.

Attn: Treasurer and General Counsel

Fax: +1-602-244-5601

with copies to (which copy shall not constitute notice):

Judy.Boyle@onsemi.com;

Nancy.Villar@onsemi.com; and

Snell & Wilmer L.L.P.

400 East Van Buren

Phoenix, Arizona 85018 U.S.A.

Attn: Cheryl Ikegami, Esq. and Brian Burke, Esq.

Fax: +1-602-382-6070

If to the Borrower Parent: Same as the Borrower.

(b) All notices, requests, instructions or documents given to any party in
accordance with this Article 10 shall be deemed to have been given on the date
of mailing or transmission, whether delivered by hand, by international courier
service, or by facsimile, with confirmation of receipt on such date.

(c) Any party may change its address specified for notices herein by designating
a new address by notice given in accordance with this Article 10.

Article 11 Confidentiality

(a) Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below) until the earlier of
(x) one (1) year after the Loan is paid in full or (y) one (1) year after the
Maturity Date, except that Information may be disclosed (i) to either of the
Administrative Agent’s or any Lender’s Related Parties, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations (including any regulations of any applicable
stock exchange) or by any subpoena or similar legal process, (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Article 11, to any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, or to any direct or indirect
contractual counterparties in swap

 

16



--------------------------------------------------------------------------------

agreements or such contractual counterparties’ professional advisors, (vii) with
the consent of the Borrower or (viii) to the extent such Information (y) becomes
publicly available other than as a result of a breach of this Article or
(z) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower, the Borrower Parent
or any Affiliate of the Borrower or the Borrower Parent. For the purposes of
this Article 11, the term “Information” means all information received from the
Borrower, the Borrower Parent or any Affiliate of the Borrower or the Borrower
Parent relating to any such entity or its business in connection with this
Agreement, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any of them. Any person or entity required to maintain the
confidentiality of Information as provided in this Article 11 shall be
considered to have complied with its obligation to do so if such person or
entity has exercised the same degree of care to maintain the confidentiality of
such Information as such person or entities would accord to its own confidential
information.

(b) [Intentionally Omitted.]

Article 12 Successors and Assigns

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower Parent nor the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower Parent or the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Article 12. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Article 12) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed so long as the proposed assignee is not a
competitor of the Borrower or the Borrower Parent) of:

 

  (1) the Borrower Parent (provided that the Borrower Parent shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
Parent shall be required for an assignment to a Lender, an Approved Affiliate of
a Lender or, if a Significant Default has occurred and is continuing, any other
assignee; and

 

  (2) the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

  (1) except in the case of an assignment to a Lender or an Approved Affiliate
of a Lender (or an assignment by a prospective lender approved by the
Administrative Agent and the Borrower to such prospective lender’s Approved
Affiliate) or an assignment of the entire remaining amount of the assigning
Lender’s and all of its Approved Affiliate’s Loans (if, on an aggregated basis,
such Loan are less than $10,000,000), the amount of the Loans of the assigning
Lender and its Approved Affiliates subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or delayed), provided that (x) any
Lender, Approved Affiliate and prospective lender approved by the Administrative
Agent and the Borrower may aggregate their Loans for purposes of determining
compliance with the minimum amounts set forth herein and (y) no such consent of
the Borrower shall be required if a Significant Default has occurred and is
continuing;

 

  (2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

  (3) the Borrower, Borrower Parent and the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (or such lesser amount
as agreed by the Administrative Agent), such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

 

  (4) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form supplied by the
Administrative Agent in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower Parent and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Article 12(b), the term “Approved Affiliate” has the
following meaning:

“Approved Affiliate” means an Affiliate of any person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (A) a Lender, (B) an Approved Affiliate
of such Lender, (C) an entity or an Affiliate of an entity that administers or
manages a Lender or (D) a prospective lender approved by the Administrative
Agent and the Borrower.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Article 12, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a Party hereto and,
to the extent of the interest assigned by such

 

18



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Party hereto). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Article 12 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Article 12.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower Parent and the Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount of
the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower Parent, the Borrower, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower Parent, the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Article 12
and any written consent to such assignment required by paragraph (b) of this
Article 12, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Article 3(h), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower Parent or the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrower
Parent, the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment
or modification that affects such Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower

 

19



--------------------------------------------------------------------------------

Parent and the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to secure obligations to a Federal Reserve Bank, and this Article 12
shall not apply to any such pledge or assignment to a Federal Reserve Bank of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Article 13 Expenses

The Borrower shall pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Article 13 or in connection with the enforcement of the Loan
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Loan.

Article 14 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

Article 15 Resolution of Dispute

(a) Each Party agrees that, upon written request of the other Party, it shall
use commercially reasonable efforts to settle amicably through good faith
discussions any dispute or disagreement which may arise under or pursuant to
this Agreement.

(b) Each Party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the Parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

20



--------------------------------------------------------------------------------

(c) Each Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Article 15. Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each Party irrevocably consents to service of process in the manner provided
for notices in Article 10. Nothing in this Agreement will affect the right of
any Party to serve process in any other manner permitted by law.

Article 16 Miscellaneous

(a) OFAC. None of the Borrower or the Borrower Parent, nor, to the knowledge of
the Borrower or the Borrower Parent, any director, officer, agent, employee or
Affiliate thereof, is currently subject to any U.S. sanctions administered or
enforced by the Office of Foreign Assets Control of the United States Department
of the Treasury.

(b) [Intentionally Omitted.]

(c) Language. This Agreement has been made and entered into in the English
language. If this Agreement is translated into Japanese or any other language,
this English language version shall for all purposes be deemed to be the
definitive and binding version hereof.

(d) Waivers; Amendments.

(i) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower Parent or the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph Article 16(d)(ii) of
this Article 16, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(ii) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower Parent, the Borrower and the Required Lenders or by the Borrower
Parent, the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (1) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (2) change the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive

 

21



--------------------------------------------------------------------------------

or excuse any such payment, without the written consent of each Lender directly
affected thereby, (3) change Article 3 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (4) change any of the provisions of this Article 16(d) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (5) release the Borrower Parent or the Borrower from
its obligations under Article 7 without the written consent of each Lender.

(iii) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may, at its sole cost and expense, elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (1) another bank or other entity which is reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Article 12(b), (2) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination and
(3) the replacement Lender shall provide such consent or the appointment of such
replacement Lender will result in the effectiveness of such amendment, waiver or
consent.

(iv) Notwithstanding anything to the contrary herein the Administrative Agent
may, upon prior notice to the Lenders, with the consent of the Borrower Parent
and the Borrower only, amend, modify or supplement this Agreement to cure any
ambiguity, omission, mistake, defect or inconsistency.

(e) Invalid Provisions – Severability. If any provision of this Agreement is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof; the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom or therefrom; and in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible to be legal, valid and enforceable.

(f) Headings. Article headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

(g) No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower Parent and the

 

22



--------------------------------------------------------------------------------

Borrower acknowledges and agrees that: (i) (1) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s length commercial
transactions between Borrower Parent, the Borrower and each of their Affiliates,
on the one hand, and the Lenders and their Affiliates, on the other hand,
(2) each of the Borrower Parent and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (3) each of the Borrower Parent and the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (1) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
Parent, the Borrower or any of their Affiliates, or any other person and (2) no
Lender or any of its Affiliates has any obligation to the Borrower Parent, the
Borrower or any of their Affiliates with respect to the transactions
contemplated hereby except, in the case of the Administrative Agent and each
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower Parent, the Borrower and their Affiliates, and no Lender
or any of its Affiliates has any obligation to disclose any of such interests to
the Borrower Parent, the Borrower or their Affiliates. To the fullest extent
permitted by law, each of the Borrower Parent and the Borrower hereby waives and
releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

(h) USA PATRIOT Act. The Administrative Agent, for itself and for each Lender
that is subject to the requirements of the Patriot Act, hereby notifies the
Borrower and the Borrower Parent, that pursuant to the requirements of the Act,
lenders are required to obtain, verify and record information, which information
the Borrower and Borrower Parent agree to promptly provide to the Administrative
Agent upon reasonable request, that identifies the Borrower and the Borrower
Parent, including the name and addresses of the Borrower and the Borrower Parent
and other information that will allow the Administrative Agent (for itself or
for the benefit of any Lender) to identify the Borrower and the Borrower Parent
in accordance with the Patriot Act and applicable “know your customer” and
anti-money laundering rules and regulations.

(i) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Borrower Parent, the Lenders and the
Administrative Agent have each caused this Agreement to be duly executed by its
respective duly authorized officer as of the date first written above.

 

BORROWER: SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC By:   Its sole member   ON
Semiconductor Corporation   By:  

/s/ BERNARD GUTMANN

  Name:   Bernard Gutmann   Title:   Executive Vice President, Chief Financial
Officer and Treasurer BORROWER PARENT: ON SEMICONDUCTOR CORPORATION By:  

/s/ BERNARD GUTMANN

Name:   Bernard Gutmann Title:   Executive Vice President, Chief Financial
Officer and Treasurer ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION
By:  

/s/ SHUJI YABE

Name:   Shuji Yabe Title:   Managing Director LENDERS: SUMITOMO MITSUI BANKING
CORPORATION By:  

/s/ SHUJI YABE

Name:   Shuji Yabe Title:   Managing Director

 

24



--------------------------------------------------------------------------------

EXHIBIT A

LOAN PAYMENT SCHEDULE

 

Period

  

Interest Rate Setting Date

  

Interest Payment Date &
Loan Repayment Date

   No.
of
Days    Loan
Repayment
(US$)      Total
Outstanding
Principal (US$)   Draw-
down
Date    Thursday, December 30, 2010    Saturday, January 1, 2011          $
377,514,826.06    1    Wednesday, March 30, 2011    Friday, April 01, 2011    90
   $ 9,437,870.65       $ 368,076,955.41    2    Wednesday, June 29, 2011   
Friday, July 01, 2011    91    $ 9,437,870.65       $ 358,639,084.76    3   
Thursday, September 29, 2011    Monday, October 03, 2011    94    $ 9,437,870.65
      $ 349,201,214.11    4    Thursday, December 29, 2011    Tuesday, January
03, 2012    92    $ 9,437,870.65       $ 339,763,343.46    5    Thursday, March
29, 2012    Monday, April 02, 2012    90    $ 9,437,870.65       $
330,325,472.81    6    Thursday, June 28, 2012    Monday, July 02, 2012    91   
$ 9,437,870.65       $ 320,887,602.16    7    Thursday, September 27, 2012   
Monday, October 01, 2012    91    $ 9,437,870.65       $ 311,449,731.51    8   
Friday, December 28, 2012    Wednesday, January 02, 2013    93    $ 9,437,870.65
      $ 302,011,860.86    9    Wednesday, March 27, 2013    Monday, April 01,
2013    89    $ 9,437,870.65       $ 292,573,990.21    10    Thursday, June 27,
2013    Monday, July 01, 2013    91    $ 9,437,870.65       $ 283,136,119.56   
11    Friday, September 27, 2013    Tuesday, October 01, 2013    92    $
9,437,870.65       $ 273,698,248.91    12    Monday, December 30, 2013   
Thursday, January 02, 2014    93    $ 9,437,870.65       $ 264,260,378.26    13
   Friday, March 28, 2014    Tuesday, April 01, 2014    89    $ 9,437,870.65   
   $ 254,822,507.61    14    Friday, June 27, 2014    Tuesday, July 01, 2014   
91    $ 9,437,870.65       $ 245,384,636.96    15    Monday, September 29, 2014
   Wednesday, October 01, 2014    92    $ 9,437,870.65       $ 235,946,766.31   
16    Tuesday, December 30, 2014    Friday, January 02, 2015    93    $
9,437,870.65       $ 226,508,895.66    17    Monday, March 30, 2015   
Wednesday, April 01, 2015    89    $ 9,437,870.65       $ 217,071,025.01    18
   Monday, June 29, 2015    Wednesday, July 01, 2015    91    $ 9,437,870.65   
   $ 207,633,154.36    19    Tuesday, September 29, 2015    Thursday, October
01, 2015    92    $ 9,437,870.65       $ 198,195,283.71    20    Wednesday,
December 30, 2015    Monday, January 04, 2016    95    $ 9,437,870.65       $
188,757,413.06    21    Wednesday, March 30, 2016    Friday, April 01, 2016   
88    $ 9,437,870.65       $ 179,319,542.41    22    Wednesday, June 29, 2016   
Friday, July 01, 2016    91    $ 9,437,870.65       $ 169,881,671.76    23   
Thursday, September 29, 2016    Monday, October 03, 2016    94    $ 9,437,870.65
      $ 160,443,801.11    24    Thursday, December 29, 2016    Tuesday, January
03, 2017    92    $ 9,437,870.65       $ 151,005,930.46    25    Thursday, March
30, 2017    Monday, April 03, 2017    90    $ 9,437,870.65       $
141,568,059.81    26    Thursday, June 29, 2017    Monday, July 03, 2017    91
   $ 9,437,870.65       $ 132,130,189.16    27    Thursday, September 28, 2017
   Monday, October 02, 2017    91    $ 9,437,870.65       $ 122,692,318.51      
Maturity Date Final Payment    Tuesday, January 02, 2018    92    $
122,692,318.51         0.00   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                    ] (the “Assignor”) and [                    ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date as contemplated
below (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as Lender) against
any Person, whether known or unknown, arising under or in connection with the
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    [                    ] 2.    Assignee:   
[                    ]

 

[and is an Affiliate/ Approved Affiliate /prospective lender of] [Identify
Lender]1

3.    Borrower:    Semiconductor Components Industries, LLC 4.   
Loan Agreement:    Amended and Restated Loan Agreement, dated as of
[            ], 2013, among Semiconductor Components Industries, LLC, ON
Semiconductor Corporation, Sumitomo Mitsui Banking Corporation as Administrative
Agent and the various Lenders thereto 5.    Assigned Interest:        
Amount of Loans
Assigned    Percentage Assigned
of Loans   

Aggregate Amount

of Loans for all

Lenders

        $    %    $    6.    Effective Date:                , 20    .   

 

1  Select as applicable.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [                    ] By  

 

  Name   Title ASSIGNEE [                    ] By  

 

  Name   Title

 

Consented to and Accepted: SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent By  

 

  Name:     Title:   [Consented to:]2 SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC
By  

 

  Name:     Title:  

 

2  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of the Borrower or Borrower Parent or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower or Borrower Parent or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder, and to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent,
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of Lender and Address for Notices under Section 10

   Amount  

SUMITOMO MITSUI BANKING CORPORATION

   $ 302,011,860.86   

277 Park Avenue

New York, New York 10172

 

Fax: 212-224-4384

  



--------------------------------------------------------------------------------

SCHEDULE II

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law), and all judgments, orders and decrees of all governmental
authorities. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (ii) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (iii) any reference herein to any person shall be construed to
include such person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any governmental authority, any
other governmental authority that shall have succeeded to any or all functions
thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles, Exhibits
and Schedules shall be construed to refer to Articles of, and Exhibits and
Schedules to, this Agreement, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) the words “per annum” as they related to
the calculation of interest shall be construed to mean, per annum, computed on a
360-day basis.

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such person.
For the purposes of this definition, “control,” “controlled by” and “under
common control with,” with respect to the relationship between or among two or
more persons, means (i) the ownership of a majority of the voting share capital
of a person or (ii) the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a person, whether
through the ownership of voting securities, by agreement or otherwise.

“Assignment and Assumption” any Assignment Assumption Agreement, in a form
attached as Exhibit B and executed by the parties to each assignment pursuant to
Article 12(b) hereof, and all amendments, restatements, supplements or other
modifications thereto.

“Code” means the Internal Revenue Code of 1986.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as amended, and any
regulations or official interpretations thereof, whether in existence on the
date hereof or promulgated or published hereafter.

“Loan Documents” means this Agreement, the promissory note issued in connection
herewith and any Assignment and Assumption Agreement. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Material Adverse Effect” means any event that has (i) a material adverse effect
on the enforceability of this Agreement or (ii) a material adverse effect on the
performance of the Borrower’s or the Borrower Parent’s payment obligations
hereunder.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower Parent and the
Borrower to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the date hereof or incurred or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, under this
Agreement or any of the other Loan Documents.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or any Lender and the jurisdiction imposing such Taxes
(other than a connection arising from the Administrative Agent or any Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, or engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in
any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

“Required Lenders” means Lenders holding more than 50% of the outstanding
principal amount of the Loan at such time. Notwithstanding anything to the
contrary contained in the Agreement, if Borrower, Borrower Parent or any
Affiliate thereof purchase any portion of the Loan pursuant to Article 3(b) or
otherwise, then such Loan shall remain in place in accordance with the terms
hereof and Borrower shall be deemed to be a “Lender” for all purposes including
for purposes of consenting to approval of any amendment, modification or waiver
of any provision of this Agreement.



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withholding Agent” means any Borrower Parent, the Borrower or the
Administrative Agent.